Citation Nr: 1802115	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-11 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned during a May 2017 videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran has been service-connected for a combined 70 percent disability rating, with at least one disability rated at 40 percent, since January 24, 2006.  

2.  The Veteran was last employed on February 25, 2009.

3.  Due solely to his service-connected disabilities, the Veteran has been unable to secure or follow a substantially gainful occupation since February 26, 2009, but not earlier. 


CONCLUSION OF LAW

The criteria for a TDIU have been met as of February 26, 2009, but not earlier.  38 C.F.R. § 4.16(a)(2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The Veteran has stated, and his last employer has confirmed, that he was gainfully employed as an auto mechanic until February 25, 2009.  There is no evidence to suggest that the Veteran has worked in any capacity after that date. 

The Veteran is service connected for migraine headaches, Schmorl's Nodes with low back pain with radiating pain (back disability), Human Papilloma Virus, and a left little finger injury.  His combined disability rating for these disabilities has been 70 percent since January 24, 2006.  His migraines have been individually rated at 50 percent for that entire period.  

The Veteran's medical records, from service to the present, document migraine symptoms including pain beginning in the forehead and settling behind the eyes, inability to concentrate, blurred vision, "floaters" or blind spots, photophobia, sonophobia, and sensitivity to smells.  These migraines have been documented to last anywhere from a few hours to several days and are often incapacitating, requiring the Veteran to self-administer shots, take oral medication, and lie in a quiet dark room until the migraine passed.  The timing of the migraines was unpredictable and not tied to any known trigger.  The prescribed medication also prevented the Veteran from using power tools or vehicles.  By January 2009 the migraines were occurring 2 to 3 times per week and lasting anywhere from a few hours to 3 days.

Medical records also document that the Veteran injured his right knee at work in 2008.  

VA provided an examination in January 2009 to determine the severity of his migraines.  The examiner noted that most migraines were prostrating and had symptoms including decreased concentration, weakness/fatigue, vision problems, and pain.  She also noted that the Veteran had to rearrange his work schedule to allow for rest if a migraine started, and that he missed at least one day of work every other month due to migraines.  She opined that migraines had a significant effect on the Veteran's occupation.

In February 2009 the Veteran submitted a letter from a treating nurse practitioner at VA which stated that due to the length of each migraine episode, the Veteran was unable to maintain his job as an auto mechanic.  The same nurse practitioner wrote an updated letter in December 2009 reaffirming her opinion that the Veteran's migraines were getting progressively worse and still prevented him from working as an auto mechanic.

In February 2009 the Veteran's supervisor described the Veteran's attempts to remain employed despite his disabilities, including requests to have access to a dark place to lie down during lunch and breaks and working in an isolated area where he had more control over the lights and sounds. 

VA provided an examination in August 2009 to determine the severity of the Veteran's migraines and back disability.  The examiner noted that the Veteran suffered from prostrating migraines, approximately weekly, each lasting 1 to 2 days.  The examiner also noted that the Veteran suffered from hours of spasms with moderate radiating pain in his mid-low back with reduced range of motion.  However, the examiner then opined that neither the Veteran's migraines nor his back disability impacted his ability to perform physical or sedentary work.  No reasons or bases were provided in support of these opinions. 

The Veteran submitted 2 letters in January 2010, each from an employer rejecting the Veteran's job application based on his migraines and back disability.

On a VA form 21-4192 dated January 2010, the Veteran's last employer indicated that the Veteran had missed 1,840 hours of work because of his migraines in the 12 months before he stopped working.  

A private treatment record from April 2010 indicated that the Veteran's migraines, back, and knees, all impacted his employability.  A September 2010 letter from the same private provider mentioned all three disabilities again, but added more specifics.  The provider stated that the Veteran's migraines prevented focus and concentration, while the required medication prevented safe operation of most hand tools, power tools, and any vehicle.  She also stated that the process of lifting and carrying could cause further damage to the lumbar region.  The only concern attributed to the Veteran's non-service-connected knee injury was trouble "weight shifting while standing with twisting movement."

The Veteran submitted another job application rejection letter in May 2010.  The company specifically cited his migraines and back disabilities as the reason he would not be offered a job.

VA provided an examination in December 2010 to determine the severity of the Veteran's back disability.  Although not assigned to evaluate the Veteran's knee, the examiner noted back and knee problems as the reason for the Veteran's retirement.  However, he considered only the back disability when noting the significant effects of increased absenteeism; decreased mobility; trouble lifting and carrying; lack of stamina; and pain.

A VA treatment record from November 2011 documents the Veteran's treating VA physician's opinion that his migraines alone would justify 100 percent disability.  This physician submitted a letter dated April 2014 clarifying her opinion that the Veteran's unpredictable and untreatable migraines were incompatible with any type of employment, full or part-time.

A November 2011 letter from his previous employer stated that the Veteran's disability retirement was granted on the basis of migraines alone.

In May 2015 the Veteran submitted 3 new rejection letters.  Each letter indicated that he had applied for any work available, including as a secretary.  Each letter stated that he would not be considered because of the scheduling and safety issues posed by his unpredictable migraines.  

A VA treatment record from July 2016 documented the frequency and severity of the Veteran's migraines.  They were noted to occur 3 to 6 times per month, incapacitating the Veteran anywhere from 1 to 8 days each.  Symptoms included visual auras, pain, inability to focus, photophobia, and sensitivity to smells and noise.  The treating physician opined that during a migraine "active and sedentary work become impossible as he has to be away from light, sound, noise, smells, etc."

VA provided an examination in September 2017 to determine the severity of the Veteran's migraine disability.  The examiner noted symptoms including pain, nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, and tingling and numbness of the scalp.  These occurred 15 to 20 times per month and usually lasted more than two days.  This examiner opined that the Veteran cannot compete in a competitive work environment, either active or sedentary, because of his unpredictable, uncontrollable migraines. 

Analysis

The Veteran's service connected disability ratings satisfied the criteria for a schedular TDIU as of January 24, 2006.  C.F.R. § 4.16(a)(2017).  If the evidence shows that that his service-connected disabilities alone prevented him from securing or following a substantially gainful occupation after that date, a TDIU must be assigned. 

The Board finds that the preponderance of the evidence supports the Veteran's claim that his service-connected disabilities, specifically his severe migraine headaches, have prevented him from securing or following substantially gainful occupation beginning February 26, 2009.  The Veteran's medical records document severe migraines, often prostrating, increasing in frequency since their diagnosis in service.  His last employer confirmed that the Veteran made efforts to continue working with some accommodation to help manage his migraines, but he was ultimately approved for disability retirement benefits based on his migraines.  This determination is not binding on the Board but tends to support the Veteran's claim.  The Board is persuaded by the opinions of the Veteran's treating physicians, as well as the September 2017 VA examiner, all of whom opined that the unpredictable nature of the Veteran's prostrating migraines was not compatible with any job, sedentary or active, as employers need to know that an employee will be present and able to perform his duties as assigned.  These opinions are supported by the medical evidence as well as the employment application rejection letters submitted by the Veteran.

The only two pieces of evidence that do not support the Veteran's claim for a TDIU are the negative opinion of the August 2009 VA examiner and the April 2010 private medical record indicating that his non-service connected knee injury contributed to his retirement.  The Board assigns no probative weight to the opinion of the August 2009 examiner because no reasons or bases were given to support it.  This is especially troubling  as it is not clear how the noted weekly prostrating migraines, usually lasting 2 days each, combined with documented limited range of motion for the Veteran's lower back, could fail to have some on impact his ability to work.  As for the possibility of the Veteran's knee contributing to his unemployability, the question to the Board is whether the Veteran's service-connected disability, considered alone, would be enough to prevent him from securing or following a substantially gainful occupation.  In this case, the evidence shows that, even if the Veteran had a perfectly healthy pair of knees, his migraines alone would still prevent him from securing or following a substantially gainful occupation.  Therefore, the Veteran's knee condition will not prevent a finding that the Veteran is entitled to a TDIU. 

As the Veteran was last gainfully employed on February 25, 2009, the Board finds that his service-connected disabilities prevented him from securing or following a substantially gainful occupation beginning February 26, 2009.


ORDER

Entitlement to a TDIU as of February 26, 2009, but not earlier, is granted. 


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


